DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 8/23/21 is acknowledged.
Claims 1-6, 18 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/23/21.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-11, 14-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokoyama et al. (US 2012/0088324)
Claims 7-9 and 20:  Yokoyama teaches a method of depositing material into a plurality of targets on an acceptor substrate (Abst.), comprising: providing a donor substrate 101 with a patterned thermal barrier coating 102 having openings 108 that extend to the donor base 101 (Fig. 1A; ¶¶ 0084-0086); depositing evaporated material 107 on the donor in a plurality of first openings 108 as well as outside these openings (Fig. 1A, ¶¶ 0084-0086); providing an acceptor substrate 109 on a side of the patterned thermal barrier layer distal to the donor base (Fig. 1B-1C; ¶ 0109); uniformly heating the base substrate of the donor to a first temperature at which the deposited material in the openings evaporates (Fig. 1C; 
Claim 10:  While Yokoyama does not expressly teach separating the acceptor and donor, it is implicit that this step occurs because Yokoyama teaches that the second substrate is intended as a deposition target substrate for an EL device (¶ 0112) and such a substrate would not be suitable for its intended use if it remained in the close contact configuration with the donor substrate described in the method steps.
Claim 11:  Yokoyama teaches that the irradiation time (i.e. heating rate and duration) is controlled in a manner where only the material in the opening 108 is evaporated (¶ 0118; Fig. 1C).
Claims 14-16:  Yokoyama teaches that the deposition material is deposited onto a plurality of non-overlapping first regions on the acceptor thereby forming a third deposition material on the acceptor (lower portion of 113 resting on 110 in Figs. 1B-1C), each of the first regions corresponding to a target region (Fig. 1C); and wherein each of the deposited regions comprises a second region (i.e. the entire width of 113) which is wider than the first region (the lower flat portion of 113) and wherein each second region has a substantially uniform thickness (Fig. 1C).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama.
Claim 17:  Yokoyama fails to expressly teach cooling the donor substrate.  However, Yokoyama explains that cooling a substrate during deposition allows for the use of a flexible substrate (¶ 0164).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have cooled the donor substrate during deposition of the thermal barrier layer (i.e. prior to evaporation) in order to have been able to utilize a flexible substrate as the donor substrate when such a substrate was desired.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama in light of Kuwabara et al. (US 6,596,610).
Claim 12:  Yokoyama fails to teach that the donor substrate is subsequently heated to remove the remaining material outside of the openings.  Kuawabara teaches a process of reclaiming a substrate for further use by removing any remaining material on the surface of the substrate wherein the remaining material is removed by heating the substrate (Abst.).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have heated the donor substrate after separation in the process of Yokoyama in order to have removed the remaining deposited material in order to have reused the donor substrate in another process.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama in light of Yoon et al. (US 2014/0017395).
Claim 13:  Yokoyama further teaches depositing a stack of materials in the opening, each layer of the stack having a different evaporation temperature (¶ 0108), but fails to expressly teach an 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864.  The examiner can normally be reached on M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A VETERE/               Primary Examiner, Art Unit 1712